Krupansky, J.,
dissenting. The majority holds Section 150.176 of the Mentor Code of Ordinances as applied to appellee to be confiscatory and not reasonably related to the legitimate exercise of the police power by the city of Mentor. I do not agree, and therefore, must respectfully dissent.
As stated in the majority opinion: the zoning ordinance at issue was enacted in 1963; appellee’s father acquired Sublot 728 in 1966; and the appellee inherited Sublot 728 in 1971. It is clear from these facts that the challenged zoning ordinance had been in effect for three years prior to the acquisition of Sublot 728 by appellee’s father, and eight years prior to appellee’s procurement of the land. Simply stated, the appellee and his father obtained this plot of land with notice of the restrictions placed upon its potential use by Section 150.176, and therefore, should not be permitted to complain about these limitations now. The Court of Appeals for Cuyahoga County summarized this premise thusly:
“A purchaser who acquires real property for a purpose not permissible under current zoning restrictions cannot argue persuasively against the constitutionality of the ordinance based on his loss of profit due to his failure to obtain a change in zoning.” Mintz v. Pepper Pike (1978), 57 Ohio App. 2d 185.
The logic espoused in Mintz applies equally to the case at *500bar. The appellee has not had any pre-existing vested rights interfered with by this zoning ordinance. Furthermore, it is difficult to understand how the application of this zoning ordinance to appellee’s property can be said to be “confiscatory” when the appellee has the exact same options for his land as when the tract first came into his possession.
In sum, I feel the Mentor Board of Building and Zoning Appeals acted properly in denying the appellee a variance and building permit for Sublot 728. In view of my belief I would have reversed the Court of Appeals.
Locher and Holmes, JJ., concur in the foregoing dissenting opinion.